DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (8,672,442).

	Regarding claims 8 and 14, Endo teaches a printer and process for using the printer comprising:
	a printing device (fig. 9, item 36) configured to print images comprising a first image and a second image on a sheet (fig. 9, item P, note that “first image” and “second image” have not been defined in a way so as to preclude an image from being defined simply as the image printed in a single pass of the printhead. This is the interpretation of the Examiner);
	a carriage (fig. 2, item 28) to which the printing device is mounted, the carriage configured to detect a presence and an absence of the sheet (see fig. 10); and
circuitry (see fig. 7) configured to:
	detect a final edge position (fig. 10, S20, note that “final edge position” has not been defined in any way so as to preclude the A edge of a previous scan to meet the limitation) of the sheet in the main-scanning direction based on a detection result by the 
	adjust a print start position in the main-scanning direction at which the printing device starts printing a first scan of the second image on a sheet based on the edge position detected in the final scan of the first image (fig. 10, note that the start position of the second line, i.e., the second image, is determined based on the N-th A position stored); and
	control the printing device to print the first scan of the second image from the print start position (fig. 10, S18).

	Regarding claims 9 and 15, Endo teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured to detect another edge position (fig. 10, S26, N-th position B) before the printing device starts printing the first scan of the second image on the sheet, when the sheet is conveyed in a sub-scanning direction perpendicular to the main-scanning direction after deterring the edge position of the final scan of the first image and before the printing device starts printing the first scan of the second image on the sheet (see fig. 10).

	Regarding claims 10 and 16, Endo teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured to control the printing device to start printing each of a plurality of scans of the second image from an identical print start position 

	Regarding claims 11 and 17, Endo teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured detect the edge position for each scan of the carriage while the printing device prints the images on the sheet (see fig. 10).

	Regarding claims 12 and 18, Endo teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	further comprising a storage configured to store edge position data detected by the circuitry (fig. 10, S22, S28),
	wherein the circuitry is configured to updated the edge position data stored in the storage to a latest edge position detected based on a last detection result by the detector (see fig. 10). 

	Regarding claims 13 and 19, Endo teaches a printer and process for using the printer according to claims 8 and 14, respectively, 
	wherein the circuitry is configured to detect the edge position for each scan of the carriage and stop adjusting the print start position in the main-scanning direction for each scan of the carriage based on a latest edge position detected in a previous scan when the printer prints one continuous image on the sheet (see fig. 10, note that when one continuous image made up of the first image and the second image is completed, the system will halt and the adjusting of print start positions will also be paused until a next print command is entered). 

Response to Arguments
Applicant has cancelled all claims previously rejected and submitted all new claims, and therefore there are no arguments directed to the previous rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853